DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Applicant’s response submitted on 01/06/2021 is acknowledged.
Claims 1-9 are pending.
Claims 1-9 have been examined on the merits.
Applicant’s election with traverse of the species of a hydroxyl based oxidation process in response to the species requirement set forth in the prior office action is acknowledged.
Upon searching and further consideration, Examiner has withdrawn the species selection requirement.  Accordingly, Claims 1-9 are under consideration. 
 
Priority
This application, U.S. Application No. 16/016606, is filed on 06/24/2018, which claims for foreign priority based on an application filed in CHINA on 03/02/2018 (CN 201810173567.7) under 35 U.S.C. 119(a)-(d).  

Drawings
The drawings submitted on 06/24/2018 have been reviewed and are accepted by the Examiner for examination purposes.

 Claim Interpretation

Claim 3 recites the terms of “UV/H2O2”, “UV/persulfate”, and “UV/ClO2”. These terms are commonly used in the art, which stands for combinations of H2O2, persulfate, or ClO2 with UV, and are the advanced oxidation processes well known/established in the art, as evidenced by Shu et al., recited below (see title).  For the purpose of examination, the limitations of “UV/H2O2”, “UV/persulfate”, and “UV/ClO2” are interpreted, respectively, as “a combination of H2O2 with UV”, “a combination of persulfate with UV”, and “a combination of ClO2 with UV”.

Claim Rejections - 35 USC § 112, Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite due to the recitation of “(Cyprinus carpio haematopterus)” in the step S3. A parenthetical phrase is akin to “for example”, which render the claim indefinite because it does not clearly indicate if the limitation in the parentheses is required or simply an example. The claim also recites term “the like” in the step S5. This term is not defined in the specification. It is unclear which specific compounds or enzymes the term of “the like” refers to.  One of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the subject matter for which Applicants seek patent protection.
Claim 3 is indefinite due to the recitation of “including but not limited to UV/H2O2, UV/persulfate, UV/ClO2”.  The term "including but not limited" renders the claim indefinite because it is unclear whether the limitations following the term are part of the claimed invention.  See MPEP § 2173.05(d).  For the purpose of examination, the limitations will be given its broadest reasonable interpretation.
Claim 5 is indefinite due to the recitation of “the experimental pool”. Four different experimental pools are recited in the base claim 1. It is unclear which specific experimental pool the term “the experimental pool” refers to. 
Claim 7 is indefinite due to the recitation of “the method in S4”. There is no sufficient antecedent basis for this phrase in the claim. It is noted that S4 recited in the base claim 1 comprises only steps, but not any method. 
The remaining claims are rejected for depending from an indefinite claim.    
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 1-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shu et al. (Water Research, 2016, 101: 157-166) in view of Shen et al. (CN 103616489A, 2014, the machine-translated English version is attached), Kumar et al. (Pesticide Biochemistry and Physiology, 2011, 99: 45-52), Yan et al. (Hubei Agricultural Science, 2013, Vol. 52, No. 11, pages 2616-2617), as evidenced by Koi Wikipedia printout (downloaded from the website of https://en.wikipedia.org/wiki/Koi on 4/2/2021).
Shu et al. teach a method for performing a biological toxicity test for evaluating ecological safety of an advanced oxidation process, comprising steps: (i) collecting a waste water; (ii) subjecting the waste water to UV/H2O2 treatment (this treatment reads on the advanced oxidation process recited in claims 1 and 3); (iii) putting gold fish to the waste water after the treatment, and also in parallel add to wastewater of control groups (i.e. putting the fish to different experimental pools); (iv) dissecting the fish in each experimental pool/group, after farming the fish for a period of time, and removing/extracting liver tissue from the fish, and determining/measuring activity of two aromatase enzymes (CYP19a and CYP19b) at their mRNA level by isolating RNA from the tissue and then followed by reverse transcription and quantitative PCR (note: this step inherently comprises formulating the liver tissue into a homogenate because the homogenate is essential for isolating RNA); and (v) conducting comparison of the determined activity data by plotting a histogram according to average values of determined mRNA in each group and comparing the histogram to evaluate the advanced oxidation process (abstract; pages 159-160: sections 2.3., 2.4, and 2.4.1 – 2.4.3; page 158/col. 2/para.1/last 2 lines; pages 164-165: section 3.3; and Figs. 1 and 6, and their legends). 
The method of Shu et al. differs from the claimed method in: (1) that Shu et al. teach determining activity of aromatase enzymes, but not the activity of “antioxidative enzymes” including “superoxide dismutase”, “catalase”, and “glutathione peroxidase”, as recited in the claims 1 and 8, and (2) that Shu et al. teach the toxicity test is performed with gold fish, but not “koi” fish, as recited in claim 1.  
Shen et al. teach a method for testing toxicity of wastewater containing pollutant antibiotics by using zebra fishes, comprising steps: exposing zebra fishes (15 fishes in each group/pool) to typical antibiotic wastewater; determining the short-term or long-term toxic effect of the typical antibiotics wastewater to the zebra fishes by analyzing the toxicity of the wastewater to the zebra fishes; quantitatively measuring fish body biochemical indexes, i.e. activity of antioxidative enzymes, such as activity of superoxide dismutase (SOD), activity of peroxidase (POD) activity and malondialdehyde (MDA) content (note: the SOD reads on the “superoxide dismutase” recited in claim 8 and the POD encompasses the “glutathione” recited in the claim); wherein the POD activity, SOD activity and MDA content measured in the zebrafish are significantly different in 5 exposured group when compred with bland control group, which can be used as biotoxicity monitoring and evaluating the biological toxicity of the typical antibiotics wastewater (abstract, paragraphs 006-16, 0024-26, Example 1/paragraphs 0060 and 0074-75).
Kumar et al. teach a toxicity test method for evaluating a toxic pesticide contaminant, endosulfan, in environmental water/wastewater, comprising steps: adding Tilapia fish to the experimental pool containing the contaminant endosulfan (10 fishes in each tub, triplicate for each endosulfan concentration), or to the control pool without the contaminant endosulfan for up to 96 hours; then extracting organs, e.g. liver, from the fishes and homogenizing the liver into a homogenate; measuring activity of antioxidant enzymes, superoxide dismutase (SOD), catalase, and glutathione transferase in the homogenate; wherein the activity of the antioxidant enzymes are significantly influenced in a dose dependent manner (abstract, page 45/the paragraph spanning both columns; page 46: left column/paragraphs 4-5, right column/paragraphs 1-2 and 4-6; page 48/left column/paragraph 2). Kumar et al. further teach that antioxidant enzymes play an important role in relieving fish’s oxidative stress caused by aquatic contaminants, and can be used as possible biomarkers in different aquatic organisms (page 46, left column/first full paragraph).
Yan et al. teach a toxicity test method for evaluating acute and physiological toxicity of [C8Mim]Cl on fish having Chinese name “锦鲤” , to which a translated English name “Cryprinus carp” was given (abstract, the heighted text in the first page, i.e. page 2616), comprising: determining activity of GPT and GOT enzymes in blood stream in the fish of the treatment groups (i.e. experimental groups) after the fish are exposed to [C8Mim]Cl ion liquid with increased concentrations and time (abstract on page 2616). Examiner notes that although Yan et al. use the translated English name “Cryprinus carp”, but not “Koi”, for the “锦鲤”, the 锦鲤 fish used in the toxicity test method of Yan et al. is the same fish as Koi fish used in the instantly claimed method, as evidenced by the attached Wikipedia printout, Koi is a synonym of 锦鲤 (see page 1, paragraph 1, lines 1-2). Examiner further notes that the priority document of the instant application (CHINA 201810173567.7, filed on 03/02/2018, retrieved by USPTO on 9/21/2018) is in Chinese and this document provide evidence to support that the fish used in the instantly claimed method is the 锦鲤fish, which is taught by Yan et al.  In details, the priority document recites the “锦鲤” as the fish used in Claim 1, in the methods disclosed throughout the entire documents, and in Figure 1 (see the characteristics“锦鲤” right after the “S1” at line 3 of Claim 1 in page 1, as well as in steps “S1”, “S2”“(4)” and “S3” in the same page, the disclosure throughout pages 2-5; and Fig. 1 in the last page).     
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Shu et al. for evaluating ecological safety of the advanced oxidation process over different wastewaters with various types of contaminates by measuring activity of antioxidative enzymes, specifically superoxide dismutase, catalase, and glutathione peroxidase in the liver organ, because Shu et al. teach that there are a variety of natural and synthetic contaminants, including pesticides/biocides, hormones, pharmaceuticals, personal care products and industrial chemicals in municipal wastewater (page 157/last 4 lines), and that the aromatase enzymes measured in their method are only for evaluating the toxicity of contaminants having endocrine disruption effects (title, abstract).  One of ordinary skill in the art would have recognized that activity of additional enzymes including antioxidative enzymes needs to be evaluated. Furthermore, it had been well known in the art that antioxidant enzymes in fishes, such as superoxide dismutase, catalase, and glutathione peroxidase, are sensitive biological markers for evaluating biological toxicity of contaminants in wastewater, as supported by Shen et al. and Kumar et al.
Regarding the limitation “Koi” recited in Claim 1, one skilled in the art would have recognize that Koi fish and gold fish are art-recognized equivalent for the same purpose, i.e. being used as a testing fish in toxicity bioassays, because it had been known in the art to use Koi fish for effectively evaluating biological toxicity, as supported by Yan et al. As such, it would have been obvious to one of ordinary skill in the art to further modify the method of Shu et al. by replacing gold fish with Koi fish for performing the toxicity test and evaluating ecological safety of wastewater treated by the advanced oxidation process.  
Regarding the four groups of experimental pools recited in the S2 step of Claims 1 and 4, Shu et al. teach a UV/H2O2 wastewater pool/group having wastewater treated by UV/H2O2, which is equivalent to the “waste water experimental group” recited in the claim; a Reuse pool/group having non-treated wastewater, which is equivalent to the “waste water control group” recited in the claim; and a GAC wastewater pool/group having wastewater treated by granular activated carbon to remove pollutants or contaminants from the water, thus being clean, which is an obvious variant of the “tap water blank group” recited in the claims (the paragraph spanning both columns in page 159, Fig. 1). In addition, the tap water (after being de-chlorinated) is commonly used in fish experiments, as supported by Shen et al. (see paragraph 0031). Shu et al. do not expressively teach a tap water control group, i.e. tap water experimental group, recited in the claim. However, setting up more control group is an obvious design choice for conducting the toxicity test. Further, it is consider that the number of control groups to be set up in the toxicity test is readily modified through optimization for improving accuracy of obtained data, thus better evaluating ecological safety of the advanced oxidation process.  It is well settled that routine optimization is not patentable, even though it results in significant improvement over the prior art (see MPEP 2144.05).
Regarding Claim 2, Shu et al. teach the wastewater is a secondary effluent from the Gold Bar Wastewater Treatment Plant (abstract/lines 6-7, page 159/section 2.3/lines 3-5), thus meeting the requirement of the claim.
Regarding Claim 5, this claim further defines conditions or structure of water tank. Regarding the aerator recited in the claim, this is a structural component commonly present in fish tanks, as supported by Shen et al. (paragraph 0031) and Kumar et al. (page 46/section 2.2/line 1), who teach aerating water for fish treatment, indicating the presence of the aerator in water tanks/tubs. Regarding the water depth, Shu et al. further teach a 150 liters of exposure tank for holding the gold fish (page 159, section 2.4), but is silent about the depth of water in the tank. Regarding the temperature, Shen et al. further teach that a water temperature of each experimental group is 23 – 25oC (paragraph 0016), whose upper range almost touches the lower end of the claimed range “18oC – 22oC”. Furthermore, although the teachings of the cited prior art do not exactly match the water depth and claimed temperature range, it is considered that the water depth and temperature range taught by the prior art can be readily modified by routine optimization for facilitating the need of each toxicity test based on specific conditions, such as types of fishes, the sizes and body weights of fishes to be farmed in the tanks. It is well settled that routine optimization is not patentable, even though it results in significant improvement over the prior art (see MPEP 2144.05).
Regarding Claim 6, Kumar et al. teach exposing the fishes to toxic pollutants up to 96 hours, as indicated above, which touches the low end of the claimed 96-110 hours, thus rendering the claimed range to be obvious.  Shen et al. further teach adding 15 fishes to each experimental pool; and Kumar et al. teach adding 10 fishes to each tub of an experimental pool, as indicated above.
Regarding Claim 9, Kumar et al. further teach measuring the activity of superoxide dismutase by mixing the liver homogenate with 1.5 ml phosphate buffer and 0.5 ml epinephrine (freshly prepared), and measuring the activity of catalase by mixing the liver homogenate with 2.45 ml phosphate buffer (50 mM; pH-7) and 1 ml of hydrogen peroxide solution (freshly prepared) (page 46, last two full paragraphs). Thus, In view of the teachings of Kumar et al., it would have been obvious to provide a combination of stock solutions (for hydrogen peroxide solution and epinephrine, respectively) and the phosphate buffer as a kit for performing the enzymatic assays in the method suggested by Shu et al. Regarding the parallel assays in each water sample group, Shu et al. teach setting up 2 parallel assays for each wastewater sample group during the seasons of spring, summer, and fall, respectively (section 2.4), and Kumar et al. teach performing triplicate assays, i.e. three parallel assays, per water sample group, as indicated above. Although the numbers of parallel assays taught by the cited prior art do not exactly match the five parallel assays required by the claim, one of ordinary skill in the art always can determine through routine optimization exactly how many parallel assays are needed for getting reliable data, based on the variability in the toxicity tests.  
Thus, the combined teachings of the cited prior art render the claim obvious.
   Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shu et al. (Water Research, 2016, 101: 157-166) in view of Shen et al. (CN 103616489A, 2014, the machine-translated English version is attached), Kumar et al. (Pesticide Biochemistry and Physiology, 2011, 99: 45-52), Yan et al. (Hubei Agricultural Science, 2013, Vol. 52, No. 11, pages 2616-2617), as applied to Claims 1-6 and 8-9, further in view of Kang et al. (Ecotoxicology and Environmental Safety, 2010, 73:1449–1455). 
The teachings of Shu, Shen, Kumar, and Yan are described above.
Kang et al. teach a method of toxicity test for evaluating toxic effect of pollutant DEP on aquatic fishes, comprising steps of exposing the fishes to DEP in a water at 21 degree C, excising the liver from the fishes and homogenizing the liver with 5 time volume of ice-cold homogenizing buffer, and determining the activity if glutathione peroxidase in the homogenate (abstract, page 1450, paragraphs in right column).     
Regarding Claim 7, Kumar et al. teach dissecting the fishes after exposure to the 
pollutants or contaminates in each group, extracting/shopping/homogenizing the liver into a homogenate and determining the activity of the homogenate, as indicated above, thus meeting the requirement of the claim. Regarding the ratio recited in the claim, Kumar et al. teach adding a chilled sucrose solution for homogenizing the liver, but is silent about the ratio of the liver weight vs. the solution volume. However, Kang et al. teach adding 5 times of volume of a saline buffer (an obvious variant of the physiological saline recited in the claim) to the liver for making the homogenate. It is considered that the ratio taught by Kang et al. is readily modified through routine optimization. It is noted that no criticality has been demonstrated in the specification with regard to the ratio of 1:9 recited in the claim. Thus, the claim would have been obvious over the teachings of the cited prior art.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made.


Conclusion
No claim is in condition for allowance.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qing Xu, Ph.D., whose telephone number is (571) 272-3076.  The examiner can normally be reached on Monday-Friday from 9:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571) 272-0614.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.

/Qing Xu/

Patent Examiner
Art Unit 1653